Title: Enclosure: Arthur S. Brockenbrough’s Statement of Debts of the University of Virginia, 1 October 1819, enclosure no. 6 in University of Virginia Board of Visitors Report to Literary Fund President and Directors, 4 October 1819
From: Brockenbrough, Arthur S.
To: University of Virginia Board of Visitors


						A STATEMENT of the debts contracted by the University of Virginia, so far as they have been ascertained, and payable before the first of April next, and the funds requisite to meet them.
						
						1819.
						
							
								Oct.
								1,
								 
								
									This amount overdrawn per the foregoing statement.
								
								
								 
								
								 
								2,888
								 
								43
							
							
								
								
								
								
									This sum to pay John M. Perry’s claim for the last payment for the
											48¾ acres of land, and one half of the improvements thereon,
								
								3,615
								
								90
								
								
								
								
							
							
								
								
								
								
									This sum to pay for the hire of Negroes the present year,
								
								1,079
								
								00
								
								
								
								
							
							
								
								
								
								
									This sum to pay John Herron, (overseer,)
								
								100
								
								00
								
								
								
								
							
							
								
								
								
								
									This sum for provisions for laborers the next year, about
								
								500
								
								00
								
								
								
								
							
							
								
								
								
								
									Proctor’s salary 2d and 3d quarters,
								
								712
								
								98
								
								
								
								
							
							
								
								
								
								
									Nelson Barksdale’s services, (bal.)
								
								150
								 
								00
								
								
								
								
							
							
								
								
								
								
								
								
								
								
								6,157
								
								88
							
							
								
								
								
								
									James Leitch’s account vs. C. College and University,
								
								929
								
								25
								
								
								
								
							
							
								
								
								
								
									Brockenbrough & Harvie for nails,
								
								225
								
								14
								
								
								
								
							
							
								
								
								
								
									John Van Lew & Co. hardware and glass,
								
								269
								
								09
								
								
								
								
							
							
								
								
								
								
									D. C. Warwick
										wrought nails and white lead,
								
								37
								 
								00
								
								
								
								
							
							
								
								
								
								
								
								
								
								
								1,460
								 
								48
							
							
								
								
								
								
								
								
								
								
								$10,506
								
								79
							
						
						
						
							
								
								
								
								 The funds to meet the foregoing debts.
							
							
								Oct.
								1,
								 
								
									This balance due from the Literary Fund for the present year,
								
								4,156
								 
								81
								 
								
								 
								
							
							
								
								
								
								
									This due of the 1st instal. of the subscriptions to C. College,
								
								2,001
								
								08
								
								
								
								
							
							
								
								
								
								
									This due of the 2d instal. of the subscriptions to C. College,
								
								6,186
								
								27
								
								
								
								
							
							
								
								
								
								
									This from the Literary Fund for the year 1820, anticipated to forward the work,
								
								15,000
								
								00
								
								
								
								
							
							
								
									
								
								
								
								
									Amount of subscriptions to C. College 3d instal. due April 1, 1820,
								
								11,016
								
								33
								
								
								
								
							
							
								
								
								
								
									Rent of Mrs. Garner’s house to Carter & Phillips,
								
								150
								
								00
								
								
								
								
							
							
								
								
								
								
									Balance to be applied towards the buildings,
								
								
								
								
								
								28,003
								
								70
							
							
								
								
								
								
								$38,510
								 
								49
								
								38,510
								 
								49
							
						
						
							A. S. BROCKENBROUGH, P. U. V.
							
								October 1, 1819.
							
						
					